TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00367-CR


Hurbert Harper, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 99-949-K277, HONORABLE WILLIAM E. BENDER, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Hurbert Harper was convicted of sexual assault and sentenced to ten years'
imprisonment and a $10,000 fine.  Imposition of sentence was suspended, however, and Harper was
placed on community supervision.  This conviction was affirmed on appeal.  Harper v. State, No.
03-01-00067-CR (Tex. App.--Austin Oct. 18, 2001, pet. ref'd) (not designated for publication).
On May 23, 2003, Harper filed a "motion for compensation" in this cause in the
district court.  In the motion, Harper alleged that he had been unlawfully denied bail and incarcerated
pending the appeal from his conviction.  See Lebo v. State, 90 S.W.3d 324, 330 (Tex. Crim. App.
2002) (construing Tex. Code Crim. Proc. Ann. art. 44.04(b) (West Supp. 2003)).  Harper sought
monetary compensation for 298 days spent in the Williamson County Jail; the waiver of all fines,
court costs, and probation fees; and the recalculation of his probation release date, which he says was
extended from January 8, 2011, to March 27, 2012.  The district court overruled Harper's motion
on June 5, and this appeal followed.
The State has filed a motion to dismiss the appeal urging that the district court's order
is not appealable.  In his response to the motion, Harper concedes that it is meritorious. 
We are not aware of any statute, rule, or authority permitting a party to obtain relief
from the direct or indirect effects of a criminal conviction by means of a motion of the sort filed by
Harper in this cause. (1)  Neither are we aware of any statute or rule permitting Harper to appeal from
the district court's order denying the relief requested in his motion.  See Marin v. State, 851 S.W.2d
275, 278 (Tex. Crim. App. 1993) (right to appeal is statutory right).
The State's motion is granted, and the appeal is dismissed.


  
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Dismissed
Filed:   August 14, 2003
Do Not Publish
1.        Harper cited no authority in his motion or at the hearing on the motion.